PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/075,301
Filing Date: 3 Aug 2018
Appellant(s): MCMURTRY et al.



__________________
W. Scott Strickland
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/29/2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/01/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Information Disclosure Statement
The Examiner has considered the references listed on the Information Disclosure Statement submitted on 12/13/2021. 

(3) Response to Argument
	Appellant’s arguments filed 10/29/2021 have been fully considered but they are not persuasive.
	Appellant’s arguments are primary focused on that the term “warp” of the instant claims has been incorrectly equated to the term “distortion” of the prior art (see Pgs. 3-7, Appeal Brief).  

	The Examiner respectfully disagrees with Appellant’s arguments.
First and foremost, it is noted that paragraph 45 of Pena states: “[0045] In another example, distortions may be unintentionally introduced into three-dimensional objects generated by the additive manufacturing system 302 due to factors such as, for example, the heating of build material and the cooling of build material. If such distortions can be quantified they may be included in the characteristic data 106 and used by the transformation module to perform a suitable geometrical transformation module to compensate for any distortion.” Distortions introduced by heating and cooling are thermal 
Furthermore, Appellant’s argument that the term “warp” is of greater significance in the instant claims than the term “distortion” is not persuasive.  The instant application involves building a workpiece from a model via additive manufacturing, which is then measured to determine differences between the as-built workpiece and the as-designed model. A measuring machine captures distortion of an object regardless of the reason or type of distortion. This means that as long as the prior art teaches measuring of a workpiece, it will measure a degree of distortion, which includes warping, since the difference of the measured workpiece compared to the expected measurements will naturally be captured by the measuring device.  
The prior art reference by Pena teaches that objects generated by printing may be distorted compared to as-designed models because of errors introduced unintentionally due to any number of factors, including environmental, material, and heating and cooling (i.e. thermal factors,  see Para 45, Pena as above). In paragraph 41, Pena states that differences between the built object and the object model data can be compensate for, which means that the differences have to be determined. Paragraphs 44 and 45 of Pena state that the determined unintentional errors are incorporated into characteristic data that is used to compensate for the differences through geometric transformations.  The act of compensating for differences by taking into account the characteristic data means that when an object is subsequently built with compensated model data, the built workpiece will have adjusted positions that bring the as-built model to the intended model shape by compensating for the unintentional distortions. 
Pena, however, does not explicitly mention performing measurements to obtain data that is incorporated into the characteristic data for compensation of an introduced error. Crear, on the other hand, explicitly discloses measuring an object in order to gather data of an introduced error. In other 
Appellant also mentions on page 7 of the Appeal Brief that paragraph 50 of Pena only considers a scaling factor for compensation. Notwithstanding a circumstance where a scaling factor may be all that is required for compensation of a thermal distortion, Pena also mentions in paragraph 50 that a scaling factor is merely exemplary and is only one form of a compensating transformation. A person of ordinary skill understands that a compensation would require an appropriate and suitable geometric transformation to properly compensate for the differences introduced into an as-built object. This is also clear from paragraph 45 of Pena above, which plainly states the use of a suitable geometric transformation. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117   
     
                                                                                                                                                                                                Conferees:

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117                                                                                                                                                                                                        
/Jason Cardone/
Primary Examiner



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal